Case 14-34870        Doc 77     Filed 10/11/18     Entered 10/11/18 10:05:11          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-34870
         Michael A Ramos
         Rosa Ramos
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/25/2014.

         2) The plan was confirmed on 01/09/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/26/2015.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 04/19/2018, 04/19/2018.

         5) The case was dismissed on 08/03/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 48.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $178,050.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-34870      Doc 77     Filed 10/11/18        Entered 10/11/18 10:05:11                 Desc         Page 2
                                                   of 3



 Receipts:

        Total paid by or on behalf of the debtor               $43,894.00
        Less amount refunded to debtor                              $0.00

 NET RECEIPTS:                                                                                    $43,894.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $4,000.00
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                       $2,045.32
     Other                                                                   $134.50
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $6,179.82

 Attorney fees paid and disclosed by debtor:                     $0.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim        Principal      Int.
 Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
 BANK OF AMERICA                  Unsecured         500.00        504.75           504.75           0.00       0.00
 BECKET & LEE LLP                 Unsecured         220.00        588.18           588.18           0.00       0.00
 COMENITY BANK                    Unsecured         529.00        505.42           505.42           0.00       0.00
 COMENITY BANK                    Unsecured         227.00        236.24           236.24           0.00       0.00
 ECAST SETTLEMENT CORPORATION     Unsecured            NA       1,587.35         1,587.35           0.00       0.00
 ECAST SETTLEMENT CORPORATION     Unsecured            NA         155.90           155.90           0.00       0.00
 FIFTH THIRD BANK                 Unsecured         500.00        444.22           444.22           0.00       0.00
 INTERNAL REVENUE SERVICE         Priority       5,413.23       5,413.23         5,413.23      2,121.76        0.00
 INTERNAL REVENUE SERVICE         Unsecured          60.00        127.14           127.14           0.00       0.00
 OCWEN LOAN SERVICING LLC         Secured       48,000.00     35,592.42        35,592.42      35,592.42        0.00
 OCWEN LOAN SERVICING LLC         Secured             0.00          0.00             0.00           0.00       0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured            NA         391.31           391.31           0.00       0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured            NA         332.31           332.31           0.00       0.00
 CAPITAL ONE                      Unsecured      1,000.00            NA               NA            0.00       0.00
 BARCLAYS BANK DELAWARE           Unsecured         763.00           NA               NA            0.00       0.00
 HSBC/PORTFOLIO RECOVERY ASSOC    Unsecured         687.00           NA               NA            0.00       0.00
 KOHLS/CHASE                      Unsecured         588.00           NA               NA            0.00       0.00
 EDUCATION SALLIE MAE             Unsecured      2,995.00            NA               NA            0.00       0.00
 SYNCB/GAP                        Unsecured         357.00           NA               NA            0.00       0.00
 SYNCB/JC PENNEY                  Unsecured         500.00           NA               NA            0.00       0.00
 SILVERLEAF RESORT INC            Secured             0.00          0.00             0.00           0.00       0.00
 SILVERLEAF RESORT INC            Unsecured           0.00           NA               NA            0.00       0.00
 SPECIALIZED LOAN SERVICING LLC   Secured             0.00          0.00             0.00           0.00       0.00
 TD BANK USA NA                   Unsecured         648.00        685.57           685.57           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-34870        Doc 77      Filed 10/11/18     Entered 10/11/18 10:05:11              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                $35,592.42         $35,592.42              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $35,592.42         $35,592.42              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $5,413.23          $2,121.76              $0.00
 TOTAL PRIORITY:                                          $5,413.23          $2,121.76              $0.00

 GENERAL UNSECURED PAYMENTS:                              $5,558.39                $0.00            $0.00


 Disbursements:

         Expenses of Administration                             $6,179.82
         Disbursements to Creditors                            $37,714.18

 TOTAL DISBURSEMENTS :                                                                      $43,894.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/09/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
